UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


KONRAD ERIC POTH; FEROL A. POTH,         
in her capacity as Trustee of the
Konrad Forrest Poth 2000 Trust,
                Plaintiffs-Appellants,
                  v.
CRAIG A. RUSSEY; DOUGLAS J.
BETLACH; ROY D. TARTAGLIA; BRUCE
A. NASSAU; WILLIAM M. SPRAGUE;
V. MICHAEL FITZGERALD; RANDALL R.                No. 03-1308
LUNN; CREST COMMUNICATIONS
HOLDINGS, LLC; CREST
COMMUNICATIONS PARTNERS, LP,
             Defendants-Appellees,
                 and
LAWRENCE J. TOOLE,
                           Defendant.
                                         
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                  Gerald Bruce Lee, District Judge.
                          (CA-02-770-A)

                       Argued: January 22, 2004

                       Decided: March 30, 2004

Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                           POTH v. RUSSEY
                              COUNSEL

ARGUED: John Martin Wood, REED SMITH, L.L.P., Falls Church,
Virginia, for Appellants. Kathryn Cox Ellsworth, DEWEY BALLAN-
TINE L.L.P., New York, New York, for Appellees Russey, Betlach,
Tartaglia, Nassau, Sprague, Fitzgerald, and Lunn; Edward Scott
Rosenthal, Alexandria, Virginia, for Appellees Crest Communications
Holdings, L.L.C., and Crest Communications Partners, L.P. ON
BRIEF: Paul J. Waters, REED SMITH L.L.P., Falls Church, Vir-
ginia, for Appellants. John F. Collins, DEWEY BALLANTINE
L.L.P., New York, New York, for Appellees Russey, Betlach,
Tartaglia, Nassau, Sprague, Fitzgerald, and Lunn.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   This case is part of the fallout from a merger between two telecom-
munications firms that took place shortly before the stock market bub-
ble burst in 2001.1 On June 1, 2000, Viasource Communications, Inc.
acquired all of the voting stock of Excalibur Cable Communications,
Ltd. from Konrad Eric Poth and the other Excalibur shareholders pur-
suant to a merger agreement. When Viasource failed to perform some
of its contractual obligations, Poth filed a claim against Viasource for
breach of the merger agreement. That action was automatically stayed
when Viasource subsequently filed for bankruptcy protection from its
creditors. Poth then filed this action, alleging that he had been fraudu-
lently induced to sell his stock in Excalibur by several of Viasource’s
    1
   The decline in the stock market during 2001 was especially devastat-
ing to the telecommunications sector. See Rebecca Blumenstein, Lives on
Hold: As It Deepens, Telecom Bust Is Taking a Heavy Human Toll, Wall
St. J., Aug. 19, 2002, at A1.
                             POTH v. RUSSEY                              3
                                         2
officers, directors, and shareholders. He also alleged that the Via-
source defendants breached a fiduciary duty owed to him as the credi-
tor of an insolvent company. The district court granted summary
judgment to the Viasource defendants on Poth’s fraud claims and dis-
missed the breach of fiduciary duty claim for lack of standing. Poth
now appeals, and finding no error, we affirm.

                                    I.

   Because this is an appeal from summary judgment in favor of the
Viasource defendants, we state the facts in the light most favorable
to Poth, drawing all reasonable inferences from the evidence in his
favor. Edell & Assoc., P.C., v. Law Offices of Angelos, 264 F.3d 424,
429 (4th Cir. 2001).

   Konrad Eric Poth is the founder and former majority owner of
Excalibur, a small telecommunications firm.3 In the fall of 1999,
Craig Russey, then president of Viasource, approached Poth to dis-
cuss a potential acquisition of Excalibur by Viasource. On March 30,
2001, the parties signed a letter of understanding indicating that the
structure of the transaction would be a merger and specifying the
essential terms of the merger. During the merger agreement negotia-
tions, each party was allowed access to the records of the other so that
each could satisfy its obligation of due diligence. The parties signed
a merger agreement (the Agreement) on June 1, 2000.
  2
     In his complaint, Poth named several officers, directors, and share-
holders of Viasource and its affiliates as defendants. We refer to the
defendants collectively as "the Viasource defendants."
   3
     Ferol Poth, Konrad Poth’s wife, is also a party to this action in her
capacity as trustee of the Konrad Forrest Poth 2000 Trust, a trust estab-
lished for the benefit of the Poths’ son in connection with the sale of the
Excalibur stock. Konrad Poth owned approximately 75% of Excalibur,
and the Trust owned approximately 9%. The owners of the remaining
16% of Excalibur are not parties to this action.
   Mrs. Poth never had any direct contact with the Viasource defendants
and instead relied entirely on representations allegedly made to her hus-
band. Because Mrs. Poth’s claims are entirely derivative of the represen-
tations underlying Konrad’s claims, they require no separate analysis.
We will use "Poth" to refer exclusively to Konrad Eric Poth.
4                           POTH v. RUSSEY
                            The Agreement

   The Agreement provided that Viasource would purchase 100% of
the voting shares of Excalibur. The total purchase price was
$16,000,000, payable in a combination of cash, subordinated notes
(the Notes), and Viasource common stock.4 The Agreement contained
an integration clause, which Poth understood to mean that "everything
agreed to was in that agreement." (J.A. at 578.)

   The Agreement also provided for a post-closing purchase price
adjustment (PPA) to account for any change in the net worth of
Excalibur between January 1, 2000, and the closing. Viasource was
required to calculate the PPA by August 31, 2000, and pay Excali-
bur’s shareholders for any increase in their company’s net worth by
September 30, 2000. If Poth disagreed with Viasource’s calculation
of the PPA, he could object and have the PPA dispute settled by one
of the " ‘big five’ " accounting firms.5 (J.A. at 642.)

   Excalibur’s shareholders also agreed to indemnify Viasource
against certain enumerated claims. As security for the indemnification
obligations, Viasource was entitled to retain 10% of the purchase
price for one year. In the event that an indemnifiable claim was filed,
  4
    The Agreement provided that "the purchase price for all of the issued
and outstanding shares of the capital stock of [Excalibur] shall be
$16,000,000." (J.A. at 614.) The purchase price was to be satisfied with
the following consideration:
    (a) 3,200,000 shares of Viasource Common Stock (the "Stock
    Consideration"); (b) the sum of Four Million and 00/100 Dollars
    ($4,000,000) (the "Cash Consideration") . . . ; and (c) the sum of
    Four Million and 00/100 Dollars ($4,000,000) in the form of a
    subordinated promissory note . . . .
(J.A. at 614.) Although the Agreement refers to only one promissory
note, in fact, two promissory notes were issued to the Excalibur share-
holders.
   5
     At the time of the Agreement, the Big Five accounting firms were
Arthur Andersen LLP, Deloitte & Touche LLP, Ernst & Young LLP,
KPMG LLP, and Pricewaterhouse Coopers LLP. See Cassell Bryan-
Low, Who Are Winners at Andersen’s Yard Sale?, Wall St. J., May 30,
2002 at C1.
                            POTH v. RUSSEY                            5
the Agreement required Viasource to give written notice to Excali-
bur’s shareholders of the amount and basis of the claim.

   The Agreement further required Viasource and Poth to enter into
an employment agreement, which they did. Under the employment
agreement, Poth was to be employed for three years at an annualized
base salary of $208,000. In the event that Poth was terminated with-
out cause during those three years, Poth was entitled to "an amount
equal to one (1) year of base salary . . . payable in equal semi-monthly
installments." (J.A. at 1091.) The Agreement also required Poth and
Viasource to "use their best efforts to cause Eric Poth to be released
from all personal guarantees" of loans made to Excalibur. (J.A. at
643.)

                              The Notes

   As discussed above, 25% of the purchase price was provided in the
form of subordinated promissory notes. The Notes were subordinate
to "all senior indebtedness," which included Viasource’s indebtedness
to General Electric Credit Corporation (GECC) "together with all
amendments, modifications, increases, or refinancings thereof." (J.A.
at 1101.) The entire principal and interest on the Notes was scheduled
to become due eighteen months after the date of the closing, which
would have been December 1, 2001. The Notes also were subject to
mandatory prepayment in the event that Viasource made an initial
public offering (IPO) "pursuant to an effective registration statement
on Form S-1 . . . , which contemplates cash proceeds . . . of at least
$50,000,000." (J.A. at 1098.) Notwithstanding the maturity date of the
Notes, the Excalibur shareholders were not entitled to payment at
maturity unless the GECC debt had been paid in full. Poth, however,
believed that the Notes were subordinate only to the GECC debt out-
standing on the closing date of the merger and claims that he "was
never advised until after the fact that the increased borrowing from
GECC was to be considered senior to the Notes issued despite assur-
ances to the contrary as to what constituted the senior debt to which
[his] Notes were subordinate." (J.A. at 1965 (emphasis added).) In
any event, Poth alleges that the Viasource defendants assured him that
the Notes "would be paid no later than 18 months from the closing,
regardless of the success of the IPO." (J.A. at 1961.)
6                           POTH v. RUSSEY
                          The Planned IPO

   At the time of the merger negotiations, Viasource was planning to
make an IPO of its common stock set to occur shortly after the com-
pletion of the merger. The Viasource defendants represented to Poth
that they anticipated that the IPO would be priced in the $14-$16 per
share range and would raise more than $150,000,000. The Viasource
defendants continually assured Poth that the IPO would easily satisfy
the prepayment conditions of the Notes, i.e., that the IPO would yield
cash proceeds in excess of $50,000,000. Despite these representa-
tions, Poth knew that there was a chance that the IPO would raise less
than $50,000,000. Indeed, Poth’s attorney warned him of such a pos-
sibility. It is undisputed that neither the Agreement nor the Notes con-
tain any promises or representations about the outcome of a Viasource
IPO.

                        Events After Closing

   The merger closed as planned on June 1, 2000, and Viasource’s
prospects deteriorated rapidly thereafter. On June 2, 2000, Viasource
filed a registration statement on Form S-1 with the Securities and
Exchange Commission indicating its intent to make an IPO on August
18, 2000. Viasource initially indicated an intent to offer 11,000,000
shares at $13-$15 per share. As August 18, 2000 approached, how-
ever, the market for telecom IPOs began to deteriorate. Viasource
filed several amendments to its Form S-1; the last one, which was
filed on August 18, 2000, reflected an offer of 5,750,000 shares at $8
per share, for contemplated cash proceeds of only $46,000,000.
Accordingly, the prepayment threshold in the Notes was not satisfied.

   In addition to the IPO failing to meet expectations, Viasource’s
performance of its merger agreement obligations disappointed Poth as
well. First, Poth and Viasource could not reach agreement as to the
amount of the PPA. On December 12, 2000, Viasource submitted its
calculation of the PPA and offered to pay Excalibur’s shareholders
approximately $1,100,000. Poth did nothing with the calculation until
March 30, 2001, at which time he submitted his own calculation of
the PPA, which was substantially higher than Viasource’s calculation.
When the parties failed to reach an agreement by June 2001, Poth
demanded that the dispute be submitted to an arbitrator, but it never
                            POTH v. RUSSEY                             7
was arbitrated. Second, although Viasource employed Poth pursuant
to the three-year employment agreement until April 2001 when it ter-
minated him without cause, it made full severance payments only
until September 2001, at which time cash flow shortages forced Via-
source to reduce the payments. Third, Viasource never paid Poth the
10% indemnification holdback, and it never notified him of any
indemnifiable claims. Finally, Poth and Viasource disagreed over the
payment of the Notes. On January 30, 2001, Viasource requested that
Poth extend the due date on the Notes. Poth refused. Viasource then
obtained an opinion letter from its counsel, which stated that, under
the terms of the Notes, Viasource could not repay the Notes on the
maturity date if GECC objected.

   Poth filed suit against Viasource in June 2001, alleging that Via-
source had breached the Agreement by failing to deliver the indemni-
fication holdback after one year and by failing to obtain releases of
Poth’s personal guarantees. He later amended the complaint in that
action to add an allegation that Viasource had failed to arbitrate the
PPA dispute as required by the Agreement.

   During 2001, Viasource’s financial health continued to deteriorate.
Several times it had to seek forbearances from GECC on the senior
indebtedness. During the summer of 2001, Viasource and GECC
amended the GECC credit agreement to provide for the infusion of
$2,450,000 by GECC in exchange for certain promissory notes, titled
the Term B Notes. Because they were part of the GECC credit agree-
ment, the Term B Notes were senior to the Notes given to Poth. Sev-
eral of the Viasource defendants then provided GECC $2,450,000 in
exchange for the Term B Notes. Thus, at the end of the day, GECC
had no net cash outlay related to the Term B Notes—the Viasource
defendants held the debt and bore all of the risk associated therewith.6

  Despite GECC’s forbearances and the cash infusion from the Term
B Notes, on November 15, 2001, Viasource filed for bankruptcy pro-
  6
   As discussed below, Poth’s contentions respecting the Term B Notes
have evolved over time. Our discussion of the Term B Notes is based on
the appellate iteration of the argument, which appears at pages 19 and 33
of Poth’s brief.
8                          POTH v. RUSSEY
tection from its creditors. The filing of the bankruptcy petition auto-
matically stayed Poth’s breach of contract action.

                                  II.

   In May 2002, Poth filed this action against the Viasource defen-
dants, alleging that they fraudulently induced him to sell his stock in
Excalibur. Relevant to this appeal, Poth alleged that the Viasource
defendants made the following specific misrepresentations: (1) Poth
would be paid the 10% holdback one year after the merger closed
absent specifically enumerated circumstances; (2) the PPA would be
timely calculated and paid as stated in the Agreement; (3) Poth would
be employed for three years or paid one year’s severance; (4) Poth
would be relieved from his personal guarantees; (5) the Notes would
be paid eighteen months from closing at the latest; (6) the Notes were
subordinate only to GECC debt outstanding at the closing of the
merger; (7) Viasource’s IPO would result in proceeds of more than
$150,000,000; (8) Viasource’s IPO would be priced at $14-$16 per
share; and (9) the $50,000,000 prepayment threshold in the Notes
could not be reduced, because an identical term was included in notes
given to other companies that Viasource had acquired, and Poth could
not be given a "better deal" than the shareholders of those companies.
Poth alleged that these misrepresentations amounted to fraud under
federal and state securities laws and state common law.

   Poth also claimed that the Viasource defendants breached their
fiduciary duty to him by "delaying any payment to Poth while, at the
same time, ensuring payments to themselves." (J.A. at 40.) In essence,
Poth alleged that the defendants engaged in self-dealing to ensure that
they would be repaid ahead of other Viasource creditors. Poth based
this claim on what he calls "the Term B Notes scheme," (Appellant’s
Br. at 33), which we discuss further in Part IV.

   The district court granted summary judgment to the Viasource
defendants on the fraud counts and held that Poth lacked standing to
bring the fiduciary duty claim because it fell within the exclusive
jurisdiction of the bankruptcy court. Poth now appeals, and we affirm.
                            POTH v. RUSSEY                              9
                                   III.

                                   A.

   We review the grant of summary judgment de novo. Canal Ins. Co.
v. Distrib. Servs., Inc., 320 F.3d 488, 491 (4th Cir. 2003). "Summary
judgment is appropriate when the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if
any, show that there is no genuine issue as to any material fact and
that the moving party is entitled to judgment as a matter of law." Id.
at 491-92. "In reviewing the district court’s grant of summary judg-
ment, we must construe the facts in the light most favorable to the
non-moving party." Id. at 492. In reviewing the evidence, we make
all reasonable inferences in favor of Poth, the non-moving party.
Thompson v. Aluminum Co. of Am., 276 F.3d 651, 656 (4th Cir.
2002). "We make no credibility determinations, and we do not weigh
the evidence." Id.

                                   B.

   Poth alleges four different causes of action for fraud: federal secur-
ities fraud; Virginia state law securities fraud; Virginia common law
actual fraud; and Virginia common law constructive fraud. To state
a claim for any of these types of fraud, a plaintiff must show, among
other requirements, that the defendant made a false statement of mate-
rial fact on which the plaintiff reasonably relied. See 17 C.F.R.
§ 240.10b-5 (2003) (hereinafter "Rule 10b-5"); Banca Cremi, S.A. v.
Alex. Brown & Sons, Inc., 132 F.3d 1017, 1027 (4th Cir. 1997) (list-
ing the elements for a federal securities fraud claim under § 10(b) and
Rule 10b-5); Evaluation Research Corp. v. Alequin, 439 S.E.2d 387,
390 (Va. 1994) (listing the elements of Virginia common law actual
and constructive fraud claims); Va. Code Ann. § 13.1-502 (Michie
1999) (using language almost identical to that in Rule 10b-5).

   "[C]ourts properly resist attempts to transfer breach of contract
cases into fraud[,] and therefore . . . fraud ‘cannot ordinarily be predi-
cated on unfulfilled promises or statements of future events.’" Flip
Mortgage Corp. v. McElhone, 841 F.2d 531, 537 (4th Cir. 1988)
(quoting Soble v. Herman, 9 S.E.2d 459, 464 (Va. 1940)). "Misstate-
ments or omissions regarding actual past or present facts are far more
10                          POTH v. RUSSEY
likely to be actionable [as fraud] than statements regarding projec-
tions of future performance." Hillson Partners Ltd. P’ship v. Adage,
Inc., 42 F.3d 204, 212 (4th Cir. 1994) (quotation marks omitted)
(applying federal securities law); Patrick v. Summers, 369 S.E.2d 162,
164 (Va. 1988) ("As a general rule, ‘fraud must relate to a present or
a pre-existing fact, and cannot ordinarily be predicated on unfulfilled
promises or statements as to future events.’") (applying Virginia law
and quoting Soble, 9 S.E.2d at 464). When a person enters into a con-
tract, however, he implicitly states, as a matter of present fact, that he
intends to perform his obligations under the contract. Flip, 841 F.2d
at 537; Patrick, 369 S.E.2d at 164. Thus, when a party makes a con-
tractual promise but secretly intends not to perform that promise, "‘his
promise is a misrepresentation of present fact’" that is actionable as
fraud. Flip, 841 F.2d at 537 (quoting Colonial Ford Truck Sale v.
Schneider, 325 S.E.2d 91, 94 (Va. 1985)).

   In financial and securities matters, when a plaintiff claims to have
relied on oral misrepresentations that are contradicted by later-
received written documentation, the court evaluates the following
eight factors to determine whether the plaintiff’s reliance on the oral
statements was reasonable:

     (1) [t]he sophistication and expertise of the plaintiff in
     financial and securities matters; (2) the existence of long
     standing business or personal relationships; (3) access to rel-
     evant information; (4) the existence of a fiduciary relation-
     ship; (5) concealment of the fraud; (6) the opportunity to
     detect the fraud; (7) whether the plaintiff initiated the stock
     transaction or sought to expedite the transaction; and (8) the
     generality or specificity of the misrepresentations

Foremost Guar. Corp. v. Meritor Sav. Bank, 910 F.2d 118, 123-24
(4th Cir. 1990) (quotation marks omitted).

   The misrepresentations that Poth alleges can be categorized as fol-
lows: (1) statements directly incorporated into the Agreement; (2)
statements contradicted by the Agreement; and (3) statements about
which the Agreement is silent. We deal with each category in turn.
                            POTH v. RUSSEY                           11
                                   1.

   Poth first challenges the Viasource defendants’ assurances that
Viasource would perform its various contractual obligations under the
Agreement. Poth argues that he has presented sufficient evidence
from which a jury could infer that the Viasource defendants secretly
intended not to perform these promises when they entered into the
Agreement. Specifically, Poth contends that the defendants never
intended: (1) to pay the 10% holdback one year after the merger
absent specifically enumerated circumstances; (2) to timely calculate
and pay the PPA as stated in the Agreement; (3) to use their best
efforts to have Poth released from his personal loan guarantees; or (4)
to employ Poth for three years or pay him one year’s severance.

  The record contains no direct evidence of a fraudulent intent on the
part of the Viasource defendants. Although Poth concedes the absence
of a "smoking gun," he nonetheless asserts that a jury reasonably
could infer "that because none of [the Viasource defendants’] repre-
sentations came to fruition, the speakers never intended that Poth
would receive the consideration represented." (Appellant’s Br. at 28,
30.) Poth is mistaken both factually and legally.

   Poth’s blanket assertion that none of Viasource’s promises came to
fruition simply is inaccurate. First, Viasource entered into an employ-
ment agreement with Poth, in the form specified in the Agreement,
and employed him pursuant to that contract for over ten months. Via-
source eventually terminated Poth without cause, which was permissi-
ble under the employment agreement, and made severance payments
thereunder until shortly before it filed for bankruptcy protection. Sec-
ond, Viasource calculated the PPA and sent Poth a settlement agree-
ment outlining the payment of the PPA as calculated. Although Poth
eventually disputed the amount of the PPA and exercised his right to
dispute resolution, this hardly negates Viasource’s partial perfor-
mance. Finally, Poth improperly focuses on only those provisions of
the Agreement that Viasource breached, while ignoring the fact that
Viasource performed the vast majority of its obligations under the
Agreement. For example, Viasource performed its central obligations
when it transferred cash, stock, and the Notes to Poth at closing.
Viewing the Agreement as a whole, it is clear that many, if not most,
of Viasource’s promises came to fruition.
12                          POTH v. RUSSEY
   Poth’s evidence of fraudulent intent thus amounts to nothing more
than Viasource’s complete failure to perform two contractual obliga-
tions and its partial failure to perform two others. This evidence is
insufficient to allow a reasonable jury to infer that the Viasource
defendants never intended for Viasource to perform its obligations
under the Agreement. Indeed, Viasource’s partial performance of the
Agreement makes such an inference unreasonable. Cf. Powers v.
British Vita, P.L.C., 57 F.3d 176, 185 (2d Cir. 1995) ("[I]ntent may
be found when a defendant violates an agreement so maliciously and
so soon after it is made that his desire to do so before he entered into
the agreement is evident."). Moreover, even had there been no partial
performance, the mere failure to perform contractual obligations is
not enough evidence for a jury reasonably to infer fraudulent intent
on the part of the breaching party. See Patrick, 369 S.E.2d at 164
(holding that the evidence of mere failure to perform a contractual
obligation "is insufficient as a matter of law to show . . . [an] intent
to defraud at the time . . . the promise [was made]"); Powers, 57 F.3d
at 185 ("[T]he mere non-performance of promises is insufficient to
create an inference of fraudulent intent." (quotation marks omitted)).
Otherwise, plaintiffs could convert every breach of contract action
into an action for fraud. Accordingly, we hold that Poth has not raised
a material issue of fact as to whether the Viasource defendants
secretly intended at the time they entered into the Agreement that
Viasource would renege on its contractual obligations. Without a
secret intent not to perform, the Viasource defendants did not make
a misrepresentation of a material fact at the time they entered into the
Agreement.

                                   2.

   Poth also alleges that he relied on the following oral representa-
tions, which directly contradict the terms of the Notes, which were
incorporated by reference into the Agreement: (1) Viasource uncondi-
tionally would pay to Poth the principal and interest due on the Notes
eighteen months after the closing of the merger at the latest; (2) the
Notes would be subordinate only to GECC debt outstanding at the
closing of the merger; and (3) Viasource’s IPO would result in pro-
ceeds of more than $150,000,000.
                            POTH v. RUSSEY                            13
   The Notes state that "in the event of the maturity of this Note,
Holder of this Note shall be entitled to payments hereunder only if,
prior thereto, all Senior Indebtedness shall have been Paid In Full."
(J.A. at 1101.) The Notes define Senior Indebtedness as "all obliga-
tions of [Viasource] under [the GECC credit agreement], together
with all amendments, modifications, increases or refinancings
thereof." (J.A. at 1101 (emphases added).) The Notes also state that
they are subject to mandatory prepayment only if Viasource made an
IPO pursuant to a registration statement that contemplated proceeds
of more than $50,000,000.7 By making mandatory prepayment condi-
tional, the Notes clearly imply that there is a chance that the condition
for prepayment might not be met, i.e., Viasource might not have an
IPO with proceeds of more than $50,000,000. Viasource’s oral "guar-
antee" that the IPO would exceed $150,000,000 is thus belied by the
prepayment condition in the Notes.

   Because Poth received written documentation that contradicted the
alleged oral misrepresentations, we must consider the eight Foremost
Guarantee factors to determine whether Poth could reasonably rely
on the prior oral misrepresentations. See Foremost Guar., 910 F.2d at
123-24. First, Poth is an accredited investor8 under the Federal Securi-
ties laws. As such, he certainly has some "sophistication and expertise
. . . in financial and securities matters." Id. at 123-24. Second, this
was the first securities transaction between these parties, and thus no
"long standing business or personal relationships" existed among
them. Id. Third, Poth undisputedly had "access to relevant informa-
tion" when he performed his due diligence inquiry. Id. Fourth, when
the parties negotiated the Agreement, the defendants owed Poth no
fiduciary duty. Fifth, Poth has not alleged that the defendants took
any actions to "conceal[ ] . . . the fraud." Id. Sixth, Poth had "the
opportunity to detect the fraud" when he engaged in due diligence and
  7
    The Notes were also subject to mandatory prepayment if Viasource
sold all of its stock or assets, a condition not relevant here.
  8
    The term accredited investor is defined to include, among others,
"[a]ny natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his purchase exceeds $1,000,000" and
"[a]ny natural person who had an individual income in excess of
$200,000 in each of the two most recent years." 17 C.F.R. § 230.501(a)
(2003).
14                           POTH v. RUSSEY
when he reviewed the terms of the Agreement. Thus, the first six fac-
tors weigh heavily in favor of the Viasource defendants. The seventh
and eighth factors weigh in Poth’s favor, as the defendants initiated
the transaction, and the alleged misrepresentations are fairly specific.
Id. Considering all of the factors, we hold that the balance weighs
heavily in the Viasource defendants’ favor. Accordingly, Poth has
failed to raise a material issue of fact as to whether he reasonably
relied on the defendant’s oral statements.9

                                    3.

   Poth alleges that the defendants orally made two other false state-
ments, both of which concern subject matters not discussed in the
Agreement. Specifically, Poth contends that the defendants repre-
sented the following: (1) Viasource’s IPO would be priced at $14-$16
per share; and (2) the $50,000,000 threshold in the Notes could not
be reduced, because an identical term was included in notes given to
other companies that Viasource had acquired, and Poth could not be
given a "better deal" than the shareholders in those companies.

   Poth has not raised a material issue of fact as to the falsity of either
statement. Poth knew that the defendant’s representations regarding
the IPO were "prediction[s]" about future events. (J.A. at 544-45.)
The Viasource defendants’ predictions regarding the IPO share price
cannot serve as the basis for a fraud claim because they were not
statements of present or pre-existing fact. Hillson Partners Ltd., 42
F.3d at 212; Patrick, 369 S.E.2d at 164. To the extent that Poth’s
complaint could be construed as alleging that the defendants never
intended to price the IPO at $14-$16, his claim has a defect similar
to the ones discussed in Part III.B.1 above. Poth has introduced no
  9
   Given that Poth understood that the integration clause meant that "ev-
erything agreed to was in that agreement" and that he understood that the
Agreement basically said that he "better not rely on what [he] ha[d] been
told that’s outside of the[ ] written documents," (J.A. at 578-79), we
question whether Poth has even raised a material issue of fact as to
whether he actually, let alone reasonably, relied on oral statements that
were contradicted by the written terms of the Agreement and the Notes.
Nonetheless, it is clear that even if Poth actually did rely on the state-
ments, his reliance was unreasonable.
                            POTH v. RUSSEY                            15
evidence, other than the fact that the IPO was eventually priced at $8
per share, that the defendants did not intend to price the IPO as they
represented. Indeed, all of the other evidence indicates the contrary,
especially Viasource’s initial S-1 registration form and the early
amendments thereto, filed with the SEC in the summer of 2000. In the
S-1 amendment dated July 7, 2000, the first filing with an estimated
offer price, Viasource anticipated an offering price of $13-$15 per
share. Moreover, in January 2000, Viasource’s investment bank
advised Viasource that it believed that an IPO in the $100,000,000 to
$150,000,000 range would "attract significant interest from inves-
tors." (J.A. at 137.) In the face of this evidence, no reasonable jury
could infer that the defendants secretly intended to price Viasource’s
IPO below $14 per share at the time that they were negotiating the
Agreement with Poth.

   As to the second alleged misrepresentation, Poth points to no evi-
dence in the record, and we have found no evidence, that Viasource
gave any of the companies that it acquired notes with a lower prepay-
ment threshold than Poth’s Notes. In fact, all of the other promissory
notes in the record contain the same prepayment threshold as Poth’s
Notes. Accordingly, Poth has not submitted sufficient evidence from
which a reasonable factfinder could conclude that either of these two
statements was false when made.

                                  IV.

   We next turn to Poth’s breach of fiduciary duty claim. The district
court held that Poth lacked standing to assert his breach of fiduciary
duty claim and that the claim properly could be asserted only by Via-
source’s trustee in bankruptcy. We review de novo a district court’s
dismissal of a claim for lack of subject matter jurisdiction. Ahmed v.
United States, 30 F.3d 514, 516 (4th Cir. 1994).

  As noted above, Poth has based his breach of fiduciary duty claim
on what he calls "the Term B Notes scheme."10 (Appellant’s Br. at
  10
   In the district court, Poth asserted two different theories of how the
Term B Notes transaction was a breach of fiduciary duty. One theory that
Poth asserted in the district court was that the Viasource defendants had
16                           POTH v. RUSSEY
33.) Poth asserts that the Viasource defendants "piggybacked" the
Term B Notes onto the GECC debt so that the Term B Notes would
be senior to Poth’s Notes in bankruptcy. (Appellant’s Br. at 33.) He
alleges that this self-interested transaction was a breach of the fidu-
ciary duty that the officers and directors of an insolvent company owe
to the company’s creditors.

   "If a cause of action is part of the estate of the bankrupt then the
trustee alone has standing to bring that claim" Nat’l Am. Ins. Co. v.
Ruppert Landscaping Co., 187 F.3d 439, 441 (4th Cir. 1999). "The
§ 541 estate . . . includes any right of action the debtor corporation
may have to recover damages for misconduct, mismanagement, or
neglect of duty by a corporate officer or director." Delgado Oil Co.
v. Torres, 785 F.2d 857 (10th Cir. 1986) (holding that a state-law
action to avoid a preferential transfer by a corporate director was
property of the estate of the bankrupt). Creditors similarly lack stand-
ing to bring "causes of action [that] are . . . similar in object and pur-
pose to claims that the trustee could bring in bankruptcy," regardless
of whether such claims are technically part of the estate of the bank-
rupt. Nat’l Am. Ins. Co., 187 F.3d at 441 (affirming the dismissal of
various state law claims that were "similar in object and purpose" to
a bankruptcy trustee’s potential fraudulent conveyance claim).

provided an infusion of capital in exchange for the Term B Notes so that
Viasource could "limp past the one year preferential transfer cutoff date"
applicable to corporate insiders. (Pl. Mem. Opp. Sum. J. at 43-44.) In
other words, Poth asserted that the defendants made a loan to Viasource
to delay the filing of a bankruptcy petition. This delay was just long
enough for the defendants to avoid having to repay funds that they had
received from the proceeds of Viasource’s IPO into the bankruptcy
estate. See 11 U.S.C.A. § 547(b)(4)(B) (West 1993) (giving bankruptcy
trustees the power to avoid any transfer made to a creditor "between
ninety days and one year before the date of the filing of the petition, if
such creditor at the time of such transfer was an insider"). The district
court held that Poth lacked standing to bring this claim, and Poth has
abandoned this theory on appeal. On appeal, Poth pursues only his other
theory, namely that the defendants "intentionally attempted to make
[their own loans to the company] superior to the debt already owed to
Poth." (Pl. Mem. Opp. Sum. J. at 43.)
                            POTH v. RUSSEY                             17
   Section 548(a) of the Bankruptcy Code allows a bankruptcy trustee
to avoid fraudulent conveyances. It provides that the trustee may
avoid an obligation "if the debtor voluntarily or involuntarily . . .
incurred such obligation with actual intent to hinder, delay, or defraud
any entity to which the debtor was or became, on or after the date that
such transfer was made or such obligation was incurred, indebted.
. . ." 11 U.S.C.A. § 548(a) (West 1993). When a creditor brings a
state-law challenge to a transaction that a bankruptcy trustee could
avoid as a fraudulent conveyance, the state-law cause of action is "so
similar in object and purpose" to the fraudulent conveyance claim that
the creditor lacks standing to assert it. Nat’l Am. Ins. Co., 187 F.3d
at 441.

    In this case, it is clear that the facts alleged by Poth in support of
his "piggybacking" theory would support an action by Viasource’s
trustee in bankruptcy to avoid the Term B Notes transaction as a
fraudulent conveyance. The heart of Poth’s theory is that the Term B
Note transaction was entered into to thwart Viasource’s ability to
repay its creditors, specifically Poth’s Notes. Thus, Poth has alleged
that Viasource "incurred an obligation" to repay the Term B Notes,
while it "was insolvent," and that the Viasource defendants had the
"actual intent to hinder, delay, or defraud an[ ] entity [(Poth)] to
which [Viasource] was . . . indebted." 11 U.S.C.A. § 548(a). Under
familiar corporate law principles, the knowledge and intent of the
Viasource defendants, who authorized the Term B Notes transaction,
is imputed to Viasource. See, e.g, Phoenix Sav. & Loan, Inc. v. Aetna
Cas. & Sur. Co., 381 F.2d 245, 250 (4th Cir. 1967) ("Ordinarily
knowledge of officers and directors having substantial control of all
activities of a corporation is imputed to the corporation.") . Therefore,
even though Poth’s breach of fiduciary duty claim and the "trustee’s
fraudulent conveyance claim do not contain identical elements, they
. . . share th[e] same underlying focus." Nat’l Am. Ins. Co., 187 F.3d
at 441. As such, Poth’s breach of fiduciary duty claim is "so similar
in object and purpose" to a potential fraudulent conveyance claim that
Viasource’s trustee in bankruptcy could bring that Poth lacks standing
to assert it. Id. Accordingly, the district court properly dismissed
Poth’s breach of fiduciary duty claim for lack of subject matter juris-
diction.
18                         POTH v. RUSSEY
                                 V.

   For the reasons stated above, we conclude that the district court
properly granted summary judgment to the Viasource defendants on
Poth’s fraud claims and that Poth lacks standing to assert his breach
of fiduciary duty claim. Accordingly, we affirm the judgment of the
district court.

                                                        AFFIRMED